Case 2:20-cv-09149-SDW-LDW Document 1-1 Filed 07/20/20 Page 1 of 14 PagelD: 5

Robyn L. Aversa, Esq. (Bar ID# 039631988)
JACKSON LEWIS P.C.

200 Connell Drive

Suite 2000

Berkeley Heights, New Jersey 07922

(908) 795-5200

ATTORNEYS FOR DEFENDANT

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
DANIEL A. NAULT,
Civil Action No.
Plaintiff,
Vv.
IMPERIAL DADE,
: NOTICE OF COMPLIANCE WITH
Defendant. : 28 U.S.C. § 1446(d)

To: William T. Walsh, Clerk of Court
United States District Court for the District of New Jersey
MLL. King, Jr., Federal Bldg. & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

Daniel A. Nault
181 S. Moetz Drive
Milltown, New Jersey 08850
Pursuant to the requirements of 28 U.S.C. § 1446(d), on July 20, 2020, a notice of
filing of petition for removal, a true copy of which is attached hereto as Exhibit 1, will be forwarded
to the Clerk of the Superior Court of the State of New Jersey for the County of Hudson.
Respectfully submitted,
JACKSON LEWIS P.C.
200 Connell Drive

Suite 2000
Berkeley Heights, New Jersey 07922

 
Case 2:20-cv-09149-SDW-LDW Document 1-1 Filed 07/20/20 Page 2 of 14 PagelD: 6

(908) 795-5200

By:/s/ Robyn L. Aversa
Robyn L. Aversa

ATTORNEYS FOR DEFENDANT
Dated: July 20, 2020

 

 
Case 2:20-cv-09149-SDW-LDW Document 1-1 Filed 07/20/20 Page 3 of 14 PagelD: 7

EXHIBIT A

 

 
Case 2:20-cv-09149-SDW-LDW Document1-1 Filed 07/20/20 Page 4 of 14 PagelD: 8

Robyn L. Aversa, Esq. (Bar ID# 039631988)
JACKSON LEWIS P.C.

200 Connell Drive, Suite 2000

Berkeley Heights, NJ

(908) 795-5213

ATTORNEYS FOR DEFENDANT

 

DANIEL A. NAULT, ; SUPERIOR COURT OF NEW JERSEY LAW
: DIVISION: SPECIAL CIVIL PART —
Plaintiff, : HUDSON COUNTY
v.
Decket No. HUD-DC-006022-20
IMPERIAL DADE,
Defendants. : NOTICE OF FILING OF NOTICE FOR

REMOVAL

 

TO: — Clerk of the Court
Hudson County Superior Court of New Jersey
Hudson Vicinage — Special Civil Division
583 Newark Avenue
Jersey City, New Jersey 07306
Daniel A. Nauit
181 S. Moetz Drive
Milltown, New Jersey 08850
PLEASE TAKE NOTICE that on July 20, 2020, Defendant Imperial Bag & Paper
Co, LLC d/b/a Imperial Dade (“Defendant” or the “Imperial’”), electronically filed a Notice for
Removal of this action to the United States District Court for the District of New Jersey with that
court.
PLEASE TAKE FURTHER NOTICE that in accordance with 28 U.S.C. § 1446,
Defendant is submitting a true and correct copy of that Notice for Removal, which is attached

hereto as Exhibit A, for filing with the Superior Court of New Jersey, Hudson County.

Respectfully submitted,

 

 

 
Case 2:20-cv-09149-SDW-LDW Document 1-1 Filed 07/20/20 Page 5 of 14 PagelD: 9

JACKSON LEWIS P.C.

200 Connell Drive, Suite 2000
Berkeley Heights, NJ 07922
(908) 795-5200

By:_/s/ Robyn L. Aversa
Robyn L. Aversa

ATTORNEYS FOR DEFENDANT

Dated: July 20, 2020

 
Case 2:20-cv-09149-SDW-LDW Document 1-1 Filed 07/20/20 Page 6 of 14 PagelD: 10

EXHIBIT |

 

 
Case 2:20-cv-09149-SDW-LDW Documenti1-1 Filed 07/20/20 Page 7 of 14 PagelD: 11

Robyn L. Aversa, Esq. (Bar ID# 039631988)
JACKSON LEWIS P.C.

200'Connell Drive

Suite 2000

Berkeley Heights, New Jersey 07922

(908) 795-5200

ATTORNEYS FOR DEFENDANT

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

DANIEL A. NAULT,
Civil Action No.
Plaintiff,

Vv.

IMPERIAL DADE,
: NOTICE AND PETITION OF REMOVAL
Defendant. : OF CASE FROM THE SUPERIOR
: COURT OF NEW JERSEY, SPECIAL
CIVIL PART, HUDSON COUNTY

To: William T. Waish, Clerk of Court
United States District Court for the District of New Jersey
MLL. King, Jr., Federal Bldg. & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

Daniel A, Nault
181 S. Moetz Drive
Milltown, New Jersey 08850
Defendant Imperial Bag & Paper Co, LLC d/b/a Imperial Dade “Defendant” or
“[mperial”), pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, respectfully submits this Notice and

Petition for Removal! of a Case from the Superior Court of New Jersey, Special Civil Part, Hudson

County, bearing Docket No. HUD-DC-006022-20, and as grounds for removal allege as follows:

 

 
Case 2:20-cv-09149-SDW-LDW Documenti1-1 Filed 07/20/20 Page 8 of 14 PagelD: 12

1. On June 24, 2020, Plaintiff Daniel A. Nault (‘Plaintiff’) filed a civil action
captioned Daniel A. Nault v. Imperial Dade, Docket No. HUD-DC-006022-20, in the Superior
Court of New Jersey, Special Civil Part, Hudson County. A true and correct copy of the summons
and complaint are annexed hereto as Exhibit A.

2, Imperial received a copy of the summons and complaint on July 9, 2020,
within thirty (30) days of the filing of the notice and petition for removal.

3, This notice and petition is timely filed within the provisions of 28 U.S.C. §
1446. Imperial has effected removal within thirty (30) days of receipt of a paper from which it
could first be ascertained that this action is removable. See 28 U.S.C. § 1446.

4, Imperial has not filed an answer or other pleading in the Superior Court of
New Jersey.

5. Removal is proper under 28 U.S.C. § 1441{a) because this Court has
original jurisdiction of this action pursuant to 28 U.S.C. § 1331 as this action involves claims that
relate to the laws of the United States - specifically, the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001, et seq.

6. A defendant has an absolute right to remove any action filed in state court
over which the federal courts have original jurisdiction. 28 U.S.C. § 1441(a). This includes civil
actions arising under the Constitution, laws, or treaties of the United States. 28 U.S.C, § 1331.

7, Ordinarily, determining whether a particular case arises under federal law
turns on the “well-pleaded complaint rule.” Franchise Tax Bd. Of Cal. v. Construction Laborers
Vacation Trust for Southern Cal., 463 U.S. 1 (1983). The Supreme Court has explained that

“whether a case is one arising under the Constitution or a law or treaty of the United States, in the

 

sense of the jurisdictional statues [,] ... must be determined from what necessarily appears in the

 

 
Case 2:20-cv-09149-SDW-LDW Documenti1-1 Filed 07/20/20 Page 9 of 14 PagelD: 13

plaintiff’s statement of his own claim in the bill or declaration, unaided by anything alleged in
anticipation of avoidance of defenses which it is thought the defendant may interpose.” Taylor v.
Anderson, 234 U.S. 74, 75-76 (1914).

8. There is an exception, however, to the well-pleaded complaint rule.
“When a federal statute wholly displaces the state-law cause of action through complete pre-
emption,” the state claim can be removed. Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 8 (2003).
This is so because “[w]hen the federal statute completely pre-empts the state-law cause of action,
a claim which comes within the scope of that cause of action, even if pleaded in terms of state law,
is in reality based on federal law.” Id.

9. It is well-established that ERISA is one of the statutes to which the complete
preemption doctrine applies as an exception to the well-pleaded complaint rule. See Aetna Health
Inc, v. Davila, 542 U.S. 200 (2004).

10. Here, notwithstanding Plaintiff's characterization of his claim as a tort
claim, Plaintiff's claim arises under ERISA. In his Complaint, Plaintiff alleges that he is entitled
to a 401K match of $3,529.00 from Defendant. (See Exhibit A). As such, because ERISA
completely preempts Plaintiff's state law claim, it is necessarily federal in character such that

removal based on federal question jurisdiction is appropriate.

11, Insum, this Court has original jurisdiction over Plaintiffs claims by virtue

 

of the fact that they relate to an employee benefit plan covered by ERISA. Accordingly, this action
is removable to this Court pursuant to 28 U.S.C, §§ 1331, 1441, and 1446,

12. To the extent that any of Plaintiffs’ claims do not relate to an employee
benefit plan covered by ERISA, this Court has supplemental jurisdiction pursuant to 28 U.S.C. §§

1367 and 1441(c).

 
Case 2:20-cv-09149-SDW-LDW Document 1-1 Filed 07/20/20 Page 10 of 14 PagelD: 14

13, Imperial submits this Notice without waiving any defenses to the claims
asserted by Plaintiff, including improper service of process or Plaintiff's failure to state any claims
upon which relief may be granted.

14. Venue is proper in this Court.

15. Pursuant to 28 U.S.C. § 1446(d), Imperial has given written notice of the
removal of this action to all adverse parties, and has filed a copy of this notice with the Clerk of
the Superior Court of New Jersey, Special Civil Part, Hudson County.

WHEREFORE, Imperial respectfully requests that the within action, now pending
in the Superior Court of New Jersey, Special Civil Part, Hudson County, be removed to the United
States District Court for the District of New Jersey,

Respectfully submitted,
JACKSON LEWIS P.C.
200 Conneil Drive
Suite 2000

Berkeley Heights, New Jersey 07922
(908) 795-5200

By: /s/ Robyn L. Aversa
Robyn L. Aversa

ATTORNEYS FOR DEFENDANT

Dated: July 20, 2020

 

 
Case 2:20-cv-09149-SDW-LDW Document 1-1 Filed 07/20/20 Page 11 of 14 PagelD: 15

EXHIBIT A

 

 
 

Case 2:20-cv-09149-SDW-LDW Document 1-1 Filed 07/20/20 Page 12 of 14 PagelD: 16
HUD-DC-006022-20 06/24/2020 Pg 1 of 2 Trans ID: SCP20201 161639

 

 

 

 

 

 

 

Coutt’s Address and Phone Number: Superior Court of New Jersey
HUDSON Special Civil Part Law Division, Special Civil Part
595 NEWARK AVENUE, ROOM 104 HUDSON County
JERSEY CITY, NJ 07306-0000 Docket No: HUD-DC-006022-20
201-748-4400 ext.66680 Civil Action
TORT-OTHER
YOU ARE BEING SUED!
Person or Business Suing You (Plainti Person or Business Being Sued (Defendant)
Daniel A Nault Imperial Dade AK Robert Tillis
Plaintiff's Attorney Information The Person or Business Suing You Claims You Owe the
Following:
Demand Amount $3529,00
Filing Fee $75.00
Service Fee $7.00 .
Attorney's Fees $0.00

 

 

TOTAL _ $3611.00

 

In the attached complaint, the p person or business suing you briefly tells the court his or her-version of the facts of the oase and how much
money he or she claims you owe. If you do not answer the complaint, you nray lose the case automatically and the court may give the
plaintiff what the plaintiif is asking for, plus interest and court costs, You have 35 days fram the date of service to file your answer
or a signed agreement. Ifa judgment is entered against you, a Special Civil Part Officer may seize your money, wages or personal
property to pay all or part of the judgment. The judgment is valid for 20 years.

If YOU DISAGREE WITH THE PLAINTIFF'S. CLAIMS, A WRITTEN ANSWER OR SIGNED AGREEMENT MUST BE
RECEIVED BY THE COURT ABOVE, ON OR BEFORE 68/10/2020, OR THE COURT MAY RULE AGAINST YOU. IF YOU
DISAGREE WITH THE PLAINTIFY, YOU MUST DG ONE OR BOTH OF THE FOLLOWING:

1. Answer the complaint. An answer form that will explain how to respond to tlie complaint is available at any of the New Jersey Special
Civil Part Offices or on the Judiciary’s Internet site njcourts.gov under the section for Forms. Ifyou decide to file an answer to the
complaint made against you:

* Fill out the Answer form AND pay the applicable filing fee by check or money order payable to: Treasurer, State af New Jersey,
Include HUD-DC-006022-26 (your Docket Number) on the sheck.
Mail or hand deliver the completed Answer form and the check or money order to the court's address listed above.
Hand deliver or send by regular mail a copy of the completed Answer form to the plaintiff's attorney. If the plaintiff does not have
an attomey, send your completed answer form to the plaintiff by regular and certified mail. This MUST be done at the same time
you file your Answer with the court on or before 08/10/2020.

2, Resolve the dispute. Contact the plaintiff's attorney, or contact the plaintiff ifthe plaintiff does not have an attorney, to resolve this
dispute, The plaintiff may agree to accept payment arrangements. Ifyou reach an agreement, mail or hand deliver the SIGNED
agreement to the court’s address listed above on or before 08/10/2020.

Please Note - You may wish to get an attorney to represent you. Lf you cannot afford to pay for an attorney, free legal advice may be
available by contacting Legal Services at 201-792-6363, Ef you can afford to pay an attorney but do fot know one, you may call the Lawyer
Referral Services of your local County Bar Association at 201-798-2727, Notily the court now if you need an interpreter or an
accommodation for « disability for any future court appearance.

/oi Michelle M, Stith
Clerk of the Superior Court

 

 

 

 

 

 
Case 2:20-cv-09149-SDW-LDW Document 1-1 Filed 07/20/20 Page 13 of 14 PagelD: 17

+

HUD-DG-006022-20 06/24/2020 Py 1 of
DANIE

WV: Form A
Att} [ -f-
Viaintift's Name the: ai fas)

/¥/. _ (MoT 2. Dar pre

1 Trans ID: SCP 20201161639

Superior Court of New Jorsey
Law Division, Special Civil Par

 

Sinden Address

 

 

VAL Rua M7 O FRO
City, Viste Zip
(004. ~ 236-397 ¥,
Telephone Number

np Dade (rebar Tr

oe middle, last)
te 9

< imap Kouke : 7
J afer, C Dy pas Rol

ity, OM Ga 7 4 ay JO.

Yelephono

Type or print the reasons 3 you, the Plaintififs), are suing the Defendant(s): (See instruction B) -

Attach additional sheets if necessary.

Gol le. pare A

cL

 

= County LA A, sort
Docket Nimmbe
(in be provided by ne

‘ St, CO
igh C50 ) c wigs “4 “by 9
rE Lota, @
Civil Action eae ey |

Soa.

Complaint

 

2, 529, 00f pot prait

 

. L.
L agate / Cae Be ae

he amount vol, the the Plaintiff(s) are demanding from the Defendant(s) $__.- x 'S. 2 he oO 0

At the trial Plaintiff wilt need:
An interpreter

I certify that the matter in controversy is not the subject of any other court action or arbitration
proceeding, now pending or conternplated, and that no other parties should be joined inthis action.

. II certify that confidential persona) identifiers have been redacted from documents now submitted to the

court, arid will be redacted from all documents submitted {
Rude 1:38-7(b). Dr

Ouakl ¥ goo.

Date

AEGEIVED #15
SPECIAL CIVIL PART

syPERIOR COURT OF NEW JERSEY

ect INtyY OF HUD

as Revised 06/26/2017, CM 105d)
se

ara

Cl Yes Pio: Indicate language: |
An accommodation for disability [7] Yes [ino Indicate accommodation

FZ /
afer
me Bla, (Le SPC cub?

 

 

in the future in accordance with

aie

WWI ef fe.

Name Typed, Stumped or Printed

a ee
Mad | 4

SON

yige 8 of 12

 

 

 
Case 2:20-cv-09149-SDW-LDW Document 1-1 Filed 07/20/20 Page 14 of 14 PagelD: 18
HUD-DC- 006022-20 O6/24/2020 Pg 1 of L Trans iD; SCP20201 161639

. pp 4 v Wasnt Ante. Ce pd, “ fi

Get Pte Cy try M7 OF ZO%

ress s and Phone anole (Aa y 33 fmf Superiér Court of New Jersey

np fc Special Civil Part bj ta 7} Law Division, Speginl Civil Part Iaf-ce ob Se nh
, rie t County

 

  
 

   
 

bener Cb UP Dacket Nb: DC ;
ELT V aS Civil Action
Telephone No “732. | b-ES = Feg— SUMMONS
Check one [7] Contract Peter
YOU ARE BEING SUED!

Person or Business Suing You (Platutif) Ferson or Business Being Sued (Defendiant
Dani 2 Maut/ f- “Leaps pak Da oke {Bobet Lele ry
CL eAde ss, ths, LS

see the following page(s) for additiond pT Fey (ff 7} ne 4 tttowing page(s) for Girvoue delendants)

 

 

 

 

   
 
  
 
 

 

 

 

 

 
 
   

 

Plaingift’s Attorue mation The Person or Baghress Suing You Clains You Owe the |
Sag ey JUN 24 200 Folseing
_— SUPERIGE COURT GF Nodamand amount $ _ oH)
ee t Filing Fee § = on
COUNTY OF HUDSON, vive Pee $ Sn 3
Attorney's Fees $

 

 

 

      
 

, . _ TOTAL — supe ee
WM tanta kenny ae am

Try the attached comipiaint, the person or business suing you briefly tells the court his or her version of the fhets of the case and h haw
much money he or she claims you owe. I you do not answer the contplaint, you. may loge the cuse automatically and the coart
ny give the plaintiff what dhe plaindffis asking tor, plus interest sed court easts, You have 33 days from the date of service
to file your auswer or a signed agreement. [fa judgrent is entered against you, a Special Civil Part Officer may selze your
money, wages or personal property te pay all or part of the judgment, ‘The judgment is valid for 20 years,

IF YOU DISAGREE WITH THE PLAINTIFI'S CLAIMS, A WRITTEN ANSWER GR SIGHED AGREEMENT MUST

BE RECEIVED BY THE COURT ABOVE, ON OR BEFGRE os OR THE COURT MAY RULE AGAINST

YOU, Ll? YOU _ BISAGREE WITH THE PLAINTIFF, VOU MUST DO ONE OR BOTT OF THE FOLLOWING:

1, dlnswer the coniplaint, Aw answer fore that will explain how to respond to the complaint is available at any of'the New Jersey
Special Civil Part Offices or on the Judiciary’s Internet site njcowts.aov. Ef you decide to file an answer to the complaint made

apainst your
» Jill out the Answer form AND pay the applicable fillug foc by check or money order payable to: Trensurer, State of New
Jersey, Includa DC (your Docket Number) on the check,

* Mail or hand deliver the completed Answer form and the check or money order to the court’s address listed above,
« Mand defiver or send by regular mail a copy of the completed Anawer form to the plaintiff's attorney. Ifthe plaintiff docs

not have an attorney, send your completed answer form to the plaintiff by regular ancl certified mail. ‘This MUST be done at
the game time you file your Answer with the court on or before

2, Resolve the dispute, Contact the plaintl{f’s attorney, or contact the plaintifl if the plaintiff does not have an attorney, to resolve
this dispute, The plaintiff may agree to accapt payment arrangements. If you reach an agreement, mail or hand deliver the
SIGNED agreement to ihe court’s address listad above on or before

 

Please Note - You may wish to get an attorney to represent you, Ifyou cannot afford to pay for an attorney, free legal advice
may be available by contacting Legal Services at . If you can alford to pay an attorney but do not know one, you may
call the Lawyer Referral Services of your local County Bar Association at . Notify ihe court now if you need an
interpreter or an accommodation for a disability for any filure court appearance.

 

fs/ Name

 

 

Clork of the Superior Court

 

 

syisedl 06/26/2017, CN 10541 puge Id of 12

tHE svised effective 9/1/2018 by 9/14/2018 Notice to the Bar, CN 11808, OC Summons ~ Appendix X-AC)
aa svigado con vigor a partir del | de septiembre, 2018, mediante un Aviso al Colegio de Abogados del 14 de septiembre de 2018
4.11868, DC Summons ~ Apéndice X-A(L)

 

 

 

 

 
